PER CURIAM.
Clifton Tavares Robinson seeks review of his judgment and sentence entered after a jury found him guilty of aggravated battery. Robinson raises five issues on appeal. Four of the five issues are without merit. We write to address the single meritorious issue that involves a minor sentencing error.
The trial court erred when it imposed $50 in prosecution costs because the State did not present any documentation that supported the imposition of these costs. See James v. State, 898 So.2d 1161, 1162 (Fla. 2d DCA 2005); Brentlinger v. State, 891 So.2d 1183, 1184 (Fla. 2d DCA 2005); Ortiz v. State, 884 So.2d 77, 78 (Fla. 2d DCA 2004). Robinson preserved this issue when he filed a motion to correct sentencing error in accordance with Florida Rule of Criminal Procedure 3.800(b). The State concedes the error and agrees that the costs should be stricken. Accordingly, we reverse the imposition of the $50 in prosecution costs, and we remand for the trial court to strike these costs. In all other respects, we affirm Robinson’s judgment and sentence.
Affirmed in part, reversed in part, and remanded with instructions.
WHATLEY, WALLACE, and LaROSE, JJ., Concur.